DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a national stage entry under 35 U.S.C. §371 of International Application No. PCT/JP2017/045712 filed 12/20/2017.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. §119(a)-(d) by Application No. 2017-016323 and 2017-197389 filed 1/31/2017 and 10/11/2017 respectively, which papers have been placed of record in the file.  
Claims 1-12, 14-18, 20, 23, 25 are pending. 


Election/Restrictions

Applicant's election with traverse of Group I claims 1-10, 25 in the reply filed on 8/12/2022 is acknowledged.  
The traversal is on the ground(s) that Lutz does not disclose or suggest a second pack containing at least two cyanate groups or its derivatives. Specifically, Lutz discloses the prepolymer is reacted with polyisocyanate which is then reacted with the capping agent (0037). 
This is not found persuasive because a polyisocyanate that is reacted with a capping agent is nevertheless a hydrocarbon having at least two cyanate groups or a derivative thereof of the hydrocarbon. 
The requirement is still deemed proper and is therefore made FINAL.


Claim Objections

Claim 25 is objected to because of the following informalities:  
Claim 25 recites two periods. 
Appropriate correction is required.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-10, 25 is rejected under 35 U.S.C. 103 as being unpatentable over Lutz (US 2015/0184039) in view of Nomura et al. (JP 2004-307362, cited in IDS filed 7/16/2019).
Regarding claim 1: Lutz is directed to an adhesive composition comprising at least a first and second pack, wherein the first pack contains an epoxy and a second pack that contains a hydrocarbon having at least two cyanate groups. A tannic acid derivative is not mentioned, although additives can be added to the first pack ([0086] Lutz). 
Nomura is directed to a tannic acid derivative in which hydrogen atoms is substituted by a chain hydrocarbon group having at least one hydroxyl group (abstract Nomura) and can be used in a wide range of applications. One skilled in the art would have been motivated to have included the tannic acid derivative in the adhesive composition of Lutz since it can be used as an antioxidant for adhesives, and allows the use of green chemistry techniques obtained from renewable plants [0036] Nomura). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included the tannic acid derivative in the first pack of Lutz. 
Regarding claims 7-8: Hexamethylene diisocyanate (carbon number 6) is used in the working examples and is used to make a derivative and is used to make a separate hardener composition. 
Regarding claim 9: The hydrogen atom of the tannic acid is substituted with the hydrocarbon chain group. See Formula 1 [0031]. 
Regarding claim 10: A filler can be included in the adhesive composition ([0075] Lutz). 
Regarding claim 25: The adhesive is applied to at least one exposed surface. 



Claim(s) 1-3, 6-10, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lutz et al. (US 2015/0184039) in view of Okabe et al. (US 2010/0255315).
Regarding claim 1: Lutz is directed to an adhesive composition comprising at least a first and second pack, wherein the first pack contains an epoxy and a second pack that contains a hydrocarbon having at least two cyanate groups. A tannic acid derivative is not mentioned, although any hardener that is capable of cross-linking with epoxy groups and suitable for epoxy may be used [0052] Lutz). 
Naito is directed to an adhesive composition comprising  a tannic acid derivative in which a hydrogen atom in at least some hydroxyl group of tannic acid is substituted by a chain hydrocarbon group having at least one hydroxyl group and is used for epoxy compositions and capable of crosslinking epoxy groups abstract and [0033] Naito. Specifically, a hydrolysable epoxidized tannin is prepared through epoxidation of the hydrolysable tannin ([0027] ). One skilled in the art would have been motivated to have included the tannic acid derivative as a hardener in Lutz for improved heat resistance properties and electrical properties and is easily decomposable for recycling (abstract Naito). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included the tannic acid derivative in the composition of Lutz.
Regarding claims 2-3: Epichlorohydrin is disclosed ([0029]). 
Regarding claim 6: A mole ratio of tannic acid Ta1 and epichlorohydrin is used in a mole ratio of 20 mmol to 640 mmol, respectively, resulting in a mole ratio of tannic acid to chain hydrocarbon group of 32 ([0115] Okabe).
Regarding claims 7-8: Hexamethylene diisocyanate (carbon number 6) is used in the working examples and is used to make a derivative and is used to make a separate hardener composition. 
Regarding claim 9: The hydrogen atom of the tannic acid is substituted with the epichlorohydrin in Okabe. 
Regarding claim 10: A filler can be included in the adhesive composition ([0075] Lutz). 
Regarding claim 25: The adhesive is applied to at least one exposed surface. 


Claim(s) 1-3, 6-10, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Schmatloch et al. (US 2018/0171059) in view of Okabe et al. (US 2010/0255315).
Regarding claim 1: Schmatloch is directed to an adhesive composition comprising at least a first pack and a second pack, wherein:
The first pack contains a polyol and
The second pack contains a hydrocarbon having at least two cyanate groups or a derivative of the hydrocarbon. 
A tannic acid derivative is not mentioned, although a polyol that reacts with the first component is disclosed.  
Okabe is directed to an adhesive composition comprising  a tannic acid derivative in which a hydrogen atom in at least some hydroxyl group of tannic acid is substituted by a chain hydrocarbon group having at least one hydroxyl group and is used for epoxy compositions and capable of crosslinking epoxy groups abstract and [0033] Okabe. Specifically, a hydrolysable epoxidized tannin is prepared through epoxidation of the hydrolysable tannin ([0027] Okabe). One skilled in the art would have been motivated to have included the tannic acid derivative as a hardener in Schmatloch for improved heat resistance properties and electrical properties and is easily decomposable for recycling (abstract Naito). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included the tannic acid derivative in the composition of Schmatloch.
Regarding claims 2-3: Epichlorohydrin is disclosed ([0029] Okabe). 
Regarding claim 6: A mole ratio of tannic acid Ta1 and epichlorohydrin is used in a mole ratio of 20 mmol to 640 mmol, respectively, resulting in a mole ratio of tannic acid to chain hydrocarbon group of 32 ([0115] Okabe).
Regarding claims 7-8: Diisocyanates include hexamethylene diisocyanate (carbon number 6) is disclosed (0037] Schmatloch).
Regarding claim 9: The hydrogen atom of the tannic acid is substituted with the epichlorohydrin in Okabe. 
Regarding claim 10: A filler can be included in the adhesive composition ([0041] Schmatloch). 
Regarding claim 25: The adhesive is applied to at least one exposed surface in Schmatloch.  


Allowable Subject Matter

Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764